DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature which is a judicial exception without significantly more. 
The claim recites a “recombinant vector” comprising an isolated Fhb1 nucleic acid, wherein the nucleotide sequence of said nucleic acid comprises SEQ ID NO: 1. 
The Patent Act permits patents to be issued to “[w]hoever invents or discovers any new and useful . . . composition of matter,” §101, but “laws of nature, natural phenomena, and abstract ideas” “‘are basic tools of scientific and technological work’” that lie beyond the domain of patent protection.  Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S., 132 S.Ct. 1289, (2012). On June 13, 2013 the United States Supreme Court issued an opinion in the case of Association for Molecular Pathology v. Myriad Genetics, Inc. (U.S. slip op. June 13, 2013).  In Myriad, the Supreme Court held that claims to isolated nucleic acids are not patent-eligible, because they read on isolated naturally-occurring nucleic acids that are a "product of nature."  Of critical importance to the eligibility of the claims in the instant application, the Court held that isolating a "gene from its surrounding genetic material is not an act of invention” and “genes and 
The claimed nucleic acid having the sequence of SEQ ID NO: 1 reads on the genomic DNA of a wheat plant (Specification. P. 35, line 21), therefore directed to a product of nature or natural phenomenon, which is a judicial exception, therefore not patent eligible per Myriad.  The cDNA sequences of SEQ IDs NO: 2 and sub-sequences are patent eligible as long as those sequences are markedly distinct from the endogenous genomic sequence represented by SEQ ID NO: 1.  For example, sub-sequence SEQ ID NO: 4 that spans a portion of the cDNA that include an intron processing site are not naturally occurring sequences per the opinion in Myriad and therefor would likely qualify as patent eligible subject matter.  However sub-sequences (such as SEQ ID NO: 5) of a cDNA sequence, even those that are limited to sequences produced by an in vitro reverse transcription process that span a single exon and therefor are substantially identical to the genomic sequence, are likely ineligible subject matter per Myriad.  
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because although the claim recites a “recombinant vector”, it does not include any additional elements such as a heterologous promoter operationally linked to the nucleic acid having the sequence of SEQ ID NO: 1. As such the “recombinant vector” encompasses at least an embodiment that is not distinguishable from isolated genomic DNA, which reads on the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitation "said heterologous promoter" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the base claim (claim 17) does not recite any “heterologous promoter”.
Conclusion
Claims 1-16 are allowable. Claims 17 and 19-20 are rejected. Claim 18 is objected to for being dependent on rejected base claim.
Claims 1-20 are deemed free of the prior art. There is no prior art teaching or suggesting the claimed method and recombinant vector for transforming a plant or plant cell comprising the exogenous Fhb1 gene having the sequence of SEQ ID NO: 1, 2, 4, 5 or 6 or encoding SEQ ID NO: 3, 7, 8, or 9, wherein the exogenous Fhb1 confers increased resistance to the FHB disease. The closest prior art is Patent  US 6197518 B1 issued to Procunier et al. on March 6, 2001. Procunier teaches the chromosomal location of Fusarium head blight (FHB) resistance genes in 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/WEIHUA FAN/Examiner, Art Unit 1663